








EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 14th day of May, 2013,
by and between BAR HARBOR BANKSHARES, a Maine corporation with its headquarters
located in Bar Harbor, Maine (the “Company”), BAR HARBOR BANK & TRUST, a
wholly-owned subsidiary of the Company (the “Bank”) (together, the “Employer”),
and CURTIS C. SIMARD, residing at the address on file with the Employer (the
“Executive”).

W I T N E S S E T H:

WHEREAS, the Employer desires to employ the Executive, and the Executive desires
to accept such employment upon the terms and conditions set forth herein,
including, without limitation, the restrictive covenants in Sections 10 and 11
herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

1.

DEFINITIONS.


1.1.

“Cause” shall mean solely the Executive’s conviction by a court of competent
jurisdiction of a felony involving dishonesty or fraud on the part of the
Executive in his relationship with the Employer.




1.2.

“Change in Control” shall mean the occurrence of any one of the following
events:




1.2.1.

Any person, including a group (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), becomes the
beneficial owner (as determined pursuant to Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company or the Bank representing
more than fifty percent (50%) of the combined voting power of the Company’s or
the Bank’s then outstanding securities, other than as a result of an issuance of
securities initiated by the Company or the Bank in the ordinary course of its
business; or




1.2.2.

The Company or the Bank is party to a Business Combination (as hereinafter
defined) unless, following consummation of the Business Combination, more than
fifty percent (50%) of the outstanding voting securities of the resulting entity
are beneficially owned, directly or indirectly, by the holders of the Company’s
or the Bank’s outstanding





  




voting securities immediately prior to the Business Combination in substantially
the same proportions as those existing immediately prior to the Business
Combination; or




1.2.3.

The stockholders of the Company or the Bank approve a plan of complete
liquidation of the Company or the Bank or an agreement for the sale or
disposition by the Company or the Bank of all or substantially all of the
Company’s or the Bank’s assets to another person or entity that is not a
wholly-owned subsidiary of the Company or the Bank.

For purposes of this Section 1.2, a Business Combination means any cash tender
or exchange offer, merger or other business combination, sale of stock, or sale
of all or substantially all of the assets, or any combination of the foregoing
transactions.


For purposes of this Section 1.2, a Change in Control shall exclude any internal
corporate change, reorganization, or other such event, and a purchase of
securities or assets of the Company or the Bank by any employee benefit plan
maintained by the Company or the Bank, which occurred prior to or may occur
following the Effective Date of this Agreement.

1.3.

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.




1.4.

“Confidential Information” shall mean any and all information and compilations
of information, in whatever form or medium (including any copies thereof),
relating to any part of the business of the Company, the Bank, or any of their
subsidiaries or affiliates, or the business of their customers, provided to the
Executive, or which the Executive obtained or compiled or had obtained or
compiled on his behalf, which information or compilations of information are not
a matter of public record or generally known or available to the public,
including, without limitation, but subject to the foregoing, the following:




1.4.1.

Financial information regarding the Company, the Bank, or any of their
subsidiaries or affiliates;




1.4.2.

Personnel data, including compensation arrangements relating to the Executive or
any other employees of the Company, the Bank, or any of their subsidiaries or
affiliates;




1.4.3.

Internal plans, practices, and procedures of the Company, the Bank, or any of
their subsidiaries or affiliates;




1.4.4.

The names, portfolio information, investment strategies, requirements, lending
or deposit information, or any similar information of any





2




customers, clients, or prospects of the Company, the Bank, or any of their
subsidiaries or affiliates;




1.4.5.

Business methods and marketing strategies of the Company, the Bank, or any of
their subsidiaries or affiliates;




1.4.6.

Any other information expressly identified to Executive as confidential by the
officers and directors of the Company, the Bank, or any of their subsidiaries or
affiliates; and




1.4.7.

The terms and conditions of this Agreement and any documents or instruments
executed in connection herewith that are not of public record.




1.5.

“Deferred Start Date” shall mean August 10, 2013 or such other date mutually
agreed upon in writing by the parties hereto.

 

1.6.

“Disability” shall mean a condition: (a) which causes the Executive to be unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which can be expected to last for a continuous period of not less than
twelve (12) months; or (b) which results in his receiving, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which can be expected to last for a continuous period of not
less than twelve (12) months, income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of the Employer.  Disability shall be deemed to exist only when the disability
has been certified to the Board of Directors of the Company by a licensed
physician approved by the Board of Directors of the Company.




1.7.

“Effective Date” shall mean the close of business on June 18, 2013.




1.8.

“Good Reason” shall mean the occurrence of one or more of the following events
without the consent of the Executive:




1.8.1.

A material diminution in the Executive’s Base Compensation;




1.8.2.

A material diminution or adverse change in the Executive’s authority, duties, or
responsibilities;




1.8.3.

A requirement that the Executive report to a corporate officer or employee
instead of reporting directly to the Board of Directors of the Company or of the
Bank, as applicable;





3







1.8.4.

A material diminution in the budget over which the Executive retains authority;




1.8.5.

A material change in the geographic location at which the Executive must perform
a substantial portion of his services, which for purposes of this Agreement
means a location that is more than one hundred (100) miles from Bar Harbor,
Maine;




1.8.6.

Any other action or inaction that constitutes a material breach by the Employer
of the Agreement or any other agreement under which the Executive provides
services to the Employer or Employer provides compensation or benefits to
Executive; or




1.8.7.

If Employer delivers a Notice of Termination for Cause pursuant to Section 7.1
and it is determined by an arbitrator pursuant to Section 13.4 that grounds for
termination for Cause did not in fact exist.




1.9.

“Notice of Termination” shall mean the written communication provided to the
other party in the event of the Executive’s termination of employment (i) by the
Employer for Cause or on account of the Executive’s Disability or (ii) by the
Executive for Good Reason.  A Notice of Termination must indicate the specific
provisions in this Agreement upon which the applicable party relies as the basis
for the Executive’s termination of employment and must also set forth in
reasonable detail the facts and circumstances claimed to provide the basis for
such termination of employment under the provisions so indicated.




1.10.

“Restrictive Period” shall mean the period commencing on the Effective Date and
terminating on the one (1)-year anniversary of the Executive’s termination of
employment with the Company, the Bank, and all of their subsidiaries and
affiliates, regardless of reason and whether or not pursuant to this Agreement.




2.

EMPLOYMENT.




2.1.

As of the Effective Date, the Employer hereby employs the Executive, and the
Executive hereby accepts employment by the Employer, as the President and Chief
Executive Officer of the Bank on the terms and conditions specified herein.




2.2.

As of Deferred Start Date, the Employer employs the Executive, and the Executive
accepts employment by the Employer, as the President and Chief





4




Executive Officer of both the Company and the Bank on the terms and conditions
specified herein.




3.

TERM OF EMPLOYMENT.




3.1.

Term.  The Executive’s employment shall be for a term of two (2) years
commencing on the Effective Date and ending on the second anniversary of the
Effective Date (the “Term”), unless terminated sooner pursuant to this
Agreement.  The Employer agrees to notify the Executive not less than one
hundred and eighty (180) days prior to the second anniversary of the Effective
Date if it does not intend to extend the Executive’s employment.




3.2.

Extension.  In the absence of notice of intent not to extend this Agreement by
the Employer, the Agreement shall be deemed automatically extended for
additional one (1)-year terms commencing on the applicable anniversary of the
Effective Date.  After the initial extension of the Term, the Employer agrees to
a like notice period and subsequent extensions of this Agreement, unless and
until the Employer and the Executive shall mutually agree to modify the terms of
this Agreement.  During any extension of this Agreement, as provided herein, all
other provisions of this Agreement shall remain in effect.




3.3.

Expiration.  Upon expiration of this Agreement, pursuant to a notice of
intention not to extend in accordance with Section 3.1, the Executive’s
employment with the Employer shall cease, and this Agreement shall terminate
without further obligations to the Executive, except as provided under Section
8.1.  




4.

RESPONSIBILITIES AND OTHER ACTIVITIES.

The Executive shall be employed as the President and Chief Executive Officer of
the Bank as of the Effective Date and additionally as the President and Chief
Executive Officer of the Company as of the Deferred Start Date.  In such roles,
the Executive shall undertake the overall management, responsibilities, and
duties related to these positions as defined by the Board of Directors of the
Company or of the Bank, as applicable, and summarized in the job description
attached hereto as Exhibit A.  The Executive shall faithfully perform the duties
of his positions as described herein; shall devote substantially all of his
business time and energies to the business and affairs of the Employer; and
shall use his best efforts, skills, and abilities to promote the Employer’s
interests.  The Executive may not engage in any business activities or render
any services of a business, commercial, or professional nature (whether or not
for compensation) that would adversely affect the Executive’s performance of his
responsibilities and duties hereunder or conflict with the business of the
Employer for the benefit of any person or entity, unless the Executive receives
the prior written consent of the Employer.  It is anticipated that the Executive
will also serve as a member of the Board of Directors of the Company and of the
Bank, subject to approval by such Boards (with the formal vote of such





5




Boards appointing Executive to such position to occur at the next regularly
scheduled meeting following the Effective Date) and subsequent approval by
shareholders at the next shareholders’ meeting in 2014 in which directors are
elected (all directors are elected annually by shareholders).  No additional
compensation shall be paid for such services.

5.

COMPENSATION.




5.1.

Base Compensation.  The Employer shall pay the Executive an annual base salary
of not less than Three Hundred and Seventy-Five Thousand Dollars ($375,000)
(“Base Compensation”).  The Base Compensation shall be paid in substantially
equal installments in accordance with the Employer’s compensation policies and
procedures on the payroll dates established by the Employer for its senior
executive officers.  The Base Compensation shall be reviewed annually by the
Compensation Committee of the Company’s Board of Directors and may be adjusted
in the Company’s sole discretion, provided that the Base Compensation may not be
adjusted downwards during the initial Term.




5.2.

Other Compensation.  




5.2.1.

The Employer shall pay, and agrees to pay, to the Executive (a) as a signing
bonus that shall be fully earned upon the execution and delivery hereof, Fifty
Thousand Dollars ($50,000), payable upon execution and delivery hereof but
contingent upon the commencement of employment hereunder; and (b) an additional
Fifty Thousand Dollars ($50,000), payable on April 1, 2014, provided the
Executive is employed by the Employer and has not been notified of a material
deficiency in performance.  The Company shall also make to the Executive an
equity grant of the Company’s Common Stock with a value of Twenty-Five Thousand
Dollars ($25,000), such grant to be made upon the first meeting of the Board of
Directors of the Company to occur following the Effective Date, with the value
of such grant to be determined using the closing price of the Company’s Common
Stock on such grant date.  The grant of Company Common Stock made pursuant to
this Section 5.2.1 shall be evidenced by a separate award agreement, which shall
specify that the Executive shall retain such Company Common Stock for a period
of at least three (3) years from the Effective Date.




5.2.2.

The Executive shall be a participant in the Company’s Annual Incentive Plan, in
the form attached hereto as Exhibits B and B(a) as may be amended from time to
time in the Company’s sole discretion, with his participation in 2013 pro-rated
as of his hire date.








6






5.2.3.

The Executive shall be a participant in the Company’s Long Term Incentive Plan,
in the form attached hereto as Exhibits C and C(a), as may be amended from time
to time in the Company’s sole discretion.




5.2.4.

The Executive shall be eligible to participate in any performance compensation
plans agreed upon by the parties during the Term of this Agreement in concert
with the Employer’s evolving goals and objectives.




6.

OTHER BENEFITS.




6.1.

Benefits.  The Executive shall be eligible to participate in such medical,
dental, disability, retirement, life insurance, and other employee benefits on
the same basis as may be provided to other similarly-situated employees of the
Employer.  As to all other benefits to which the Executive may be entitled in
parity with all other employees, such benefits may be created, changed, or
terminated from time to time in the Employer’s sole discretion.  




6.2.

Vacation.  The Executive shall be entitled to reasonable paid vacations and sick
leave benefits consistent with the Employer’s vacation and sick leave policies.




6.3.

Relocation Expenses.  The Employer shall pay the Executive’s reasonable costs of
relocating from his current residence using a professional moving firm, plus an
additional Five Thousand Dollars ($5,000) for incidental relocation expenses.
 In addition, the Employer shall provide housing assistance to the Executive in
the form of the use of a condominium unit owned by the Company in Ellsworth,
Maine for a period of six (6) months (with the value of such benefit imputed to
the Executive according to applicable tax requirements), plus an allowance of
One Thousand Five Hundred Dollars ($1,500) per month for six (6) months.




6.4.

Additional Benefits.  The Company further agrees to provide Executive with a
stipend at an annual rate of Ten Thousand Dollars ($10,000) (pro-rated for 2013
and payable monthly during the Term) for all costs associated with the purchase
or leasing of a motor vehicle (including all maintenance, insurance, and gas
costs).  Employer shall also pay the cost of all dues associated with
Executive’s membership in area golf, yacht, or tennis clubs as well as the cost
of the reasonable travel expenses associated with Executive’s spouse’s
attendance at business conferences with Executive, with the value of such
benefits imputed to the Executive according to applicable tax requirements.
 Between the Effective Date and the first day of the month next following thirty
(30) days from the Effective Date, the Employer shall also reimburse the
Executive for his share of costs for continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).








7






6.5.

Reimbursements.  The Employer shall reimburse the Executive for all ordinary and
necessary business expenses described in Code Section 62(a)(2)(A) which are
incurred by the Executive in the performance of his duties hereunder and which
are subject to reimbursement in accordance with the Employer’s policies;
provided, however, that: (i) such expenses shall be reimbursed no later than the
end of the calendar year following the calendar year in which the expenses were
incurred, with the expectation that such amounts shall be reimbursed by the end
of the calendar month following the year in which the expenses were incurred;
(ii) the amount of such expenses eligible for reimbursement in one calendar year
cannot affect the amount of such expenses eligible for reimbursement in another
calendar year; and (iii) the right to reimbursement is not subject to
liquidation or exchange for another benefit.




7.

TERMINATION.

This Agreement may terminate prior to the expiration of the Term in accordance
with this Section 7.

7.1.

By the Employer For Cause.  The Employer may elect to terminate this Agreement
and to terminate the Executive’s employment at any time for Cause.  Such
termination shall be effective immediately upon Notice of Termination to the
Executive.  If the Employer terminates the Executive’s employment for Cause
during the Term, this Agreement shall terminate without further obligations to
the Executive, except as provided under Section 8.2.   




7.2.

By the Employer Without Cause.  The Employer may elect to terminate this
Agreement and to terminate the Executive’s employment at any time by giving the
Executive thirty (30) days’ prior written notice of his termination of
employment.  The Executive’s termination of employment shall occur on the date
specified in such written notice.  If the Employer terminates the Executive’s
employment without Cause during the Term, this Agreement shall terminate without
further obligations to the Executive, except as provided under Sections 8.3 and
8.5.




7.3.

By the Executive without Good Reason.  The Executive may elect to terminate this
Agreement and voluntarily to resign his employment at any time for any reason by
giving the Employer not less than thirty (30) days’ prior written notice of his
termination of employment.  The Executive’s termination of employment shall
occur on the date specified in such written notice, unless the Employer elects
to terminate the Executive’s employment as of a date prior thereto.  If the
Executive terminates this Agreement pursuant to this Section 7.3 during the
Term, this Agreement shall terminate without further obligations to the
Executive, except as provided under Section 8.2.  








8






7.4.

By the Executive for Good Reason.  The Executive may elect to terminate this
Agreement and his employment for Good Reason within the two (2)-year period
following the initial existence of the condition or conditions giving rise to
Good Reason.  Before the Executive may terminate this Agreement for Good Reason,
the Executive must provide the Employer with a Notice of Termination describing
the existence of the condition or conditions giving rise to Good Reason no later
than ninety (90) days after the date of the initial occurrence of such condition
or conditions, and the Employer must have failed to remedy such condition or
conditions within the thirty (30)-day period following such Notice of
Termination.  If the Executive terminates this Agreement for Good Reason during
the Term, this Agreement shall terminate without further obligations to the
Executive, except as provided under Sections 8.3 and 8.5.  




7.5.

Death.  The Executive’s employment shall terminate on account of the Executive’s
death.  If the Executive’s employment is terminated on account of the
Executive’s death during the Term, this Agreement shall terminate without
further obligations to the Executive’s estate or other legal representatives
under this Agreement, except as provided under Section 8.4.




7.6.

Disability.  The Employer may elect to terminate this Agreement and to terminate
the Executive’s employment on account of the Executive’s Disability.  Such
termination shall be effective immediately upon Notice of Termination to the
Executive.  If the Executive’s employment is terminated on account of the
Executive’s Disability during the Term, this Agreement shall terminate without
further obligations to the Executive, except as provided under Section 8.4.




8.

PAYMENTS TO EXECUTIVE UPON TERMINATION.




8.1.

Generally.  Regardless of the reason for any termination of this Agreement and
subject to this Section 8, the Executive (or the Executive’s estate or other
legal representatives if the Agreement terminates on account of the Executive’s
death) shall be entitled to receive (together, “Accrued Benefits”):




8.1.1.

Payment of the Executive’s earned but unpaid Base Compensation (including,
without limitation, all items which constitute wages under applicable law) as of
the effective date of the Executive’s termination of employment, with such
payment to be made in accordance with the Employer’s compensation policies and
procedures but in no event later than the date required by applicable law;








9






8.1.2.

Payment of the Executive’s earned but unused vacation time as of the effective
date of the Executive’s termination of employment, with such payment to be made
in accordance with the Employer’s vacation pay policy; and




8.1.3.

All rights and benefits (if any) to which the Executive is entitled due to his
termination of employment as required independent of this Agreement by the terms
of any employee benefit plans and programs of the Company or of the Bank in
existence as of the date of the Executive’s termination of employment, such as
The Bar Harbor Bankshares and Subsidiaries Equity Incentive Plan of 2009, the
2013 Annual Incentive Plan, the Long-Term Executive Incentive Plan or any other
Company or Bank incentive plan, with such rights and benefits to be determined
in accordance with the terms of such plans and programs.   




8.2.

Termination by the Employer for Cause or without Good Reason.  If the Employer
terminates the Executive’s employment for Cause pursuant to Section 7.1 or the
Executive terminates his employment without Good Reason pursuant to Section 7.3,
the Executive shall be entitled to receive payment of his Accrued Benefits.




8.3.

Termination by the Employer without Cause or by the Executive for Good Reason.
 If the Employer terminates the Executive’s employment without Cause pursuant to
Section 7.2 or the Executive terminates his employment for Good Reason pursuant
to Section 7.4, or if the Employer fails to renew this Agreement following the
initial Term, the Executive shall be entitled, subject to Section 8.7, to
receive:




8.3.1.

Payment of his Accrued Benefits;




8.3.2.

Lump sum payment equal to two (2) times the Executive’s Base Compensation as of
the effective date of the Executive’s termination of employment, with such
payment to be made on the fifth (5th) business day following the Executive’s
termination of employment; provided, however, that this amount shall be reduced
to a one (1) times multiplier in the event of non-renewal of the Agreement; and




8.3.3.

Continued medical, health, dental, and vision insurance benefits to which the
Executive and his eligible dependents, if any, were entitled under such plans
immediately prior to the date of the Executive’s termination of employment, for
the greater of (i) a period of twenty-four (24) months (the “Continuation
Period”) or (ii) the period to which the Executive would be





10




entitled to continue coverage under the Employer’s group health plan pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), where
during the Continuation Period the Executive shall be required to make the same
premium contributions that he was required to make immediately prior to his
termination of employment and, to the extent COBRA continues to apply after
expiration of the Continuation Period, the Executive shall be required to pay
one hundred percent (100%) of the premiums due for such continuation coverage
after expiration of the Continuation Period; provided, however, that, to the
extent that the promise or provision of any continued group health benefit
pursuant to this Section 8.3.3 would cause a group health plan maintained for
the officers or employees of the Employer to fail to comply with Section 2716 of
the Public Health Service Act, the nondiscrimination rules of Code Section
105(h)(2), or any statute or regulation of similar effect (including, without
limitation, the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), the Executive shall be
provided with distributions of cash in lieu of such benefit, at the same times
and in the same forms as the premium payments which would have been made to
provide such benefit, in amounts adequate for the Executive to purchase a
comparable health benefit; provided, further, that notwithstanding the
foregoing, the benefit under this Section 8.3.3 shall cease and shall no longer
be available upon the Executive’s commencement of employment with another
employer in all events and shall be for a maximum of twelve (12) months in the
event non-renewal of this Agreement by the Employer is the trigger for provision
of this benefit.

If the Executive shall die prior to the receipt of all such payments under this
Section 8.3, the remainder of such payments shall be paid to his surviving
spouse or, if he has no surviving spouse, to his estate.

Notwithstanding the above, the amounts described in Section 8.3.2 that are
payable subsequent to the Executive’s termination of employment shall not be
paid or commence to be paid to the Executive prior to the first payroll date
that is six (6) months after the date on which the Executive incurs a
termination of employment with the Employer, but only to the extent that such
amounts exceed two (2) times the lesser of: (A) the Executive’s annualized
compensation based on the Executive’s Base Compensation for the calendar year
preceding the calendar year in which the Executive incurs a termination of
employment; or (B) the limitation on compensation set forth in Code Section
401(a)(17) for the calendar year in which the Executive incurs a termination of
employment (the “Exemption Amount”).  Any amount described in Section 8.3.2 that
would be payable within the first six (6) months following the Executive’s
termination of





11




employment without regard to this paragraph and that is not applied against the
Exemption Amount shall be paid in a lump sum on the first payroll date that is
six (6) months after the date of the Executive’s termination of employment.  

8.4.

Termination due to Death or Disability.  In the event of termination of this
Agreement on account of the Executive’s death or on account of the Executive’s
Disability pursuant to Section 7.6, the Executive or the Executive’s estate or
other legal representatives shall be entitled to receive payment of the
Executive’s Accrued Benefits.




8.5.

Termination in Connection with a Change in Control.  Notwithstanding the other
provisions of this Section 8, in the event that (a) the Employer terminates the
Executive’s employment without Cause (excluding termination on account of death
or Disability), or the Executive terminates his employment for Good Reason; and
(b) such termination of the Executive’s employment occurs in anticipation of or
within the twelve (12)-month period after a Change in Control, then the Employer
shall pay, subject to Section 8.7, the Executive the severance benefits
described in this Section 8.5 in lieu of the benefits described in Section 8.3.
 The Executive’s termination of employment shall be deemed to be in anticipation
of a Change in Control for purposes of this Section 8.5 if it occurs within the
six (6)-month period prior to the occurrence of the Change in Control.   

In addition to any Accrued Benefits owed, the severance benefits described in
this Section 8.5 shall include the following:

8.5.1.

Lump sum payment equal to two (2) times the Executive’s Base Compensation as of
the effective date of the Executive’s termination of employment, with such
payment to be made on the fifth (5th) business day following the Executive’s
termination of employment; and




8.5.2.

Continued medical, health, dental, and vision insurance benefits to which the
Executive and his eligible dependents, if any, were entitled under such plans
immediately prior to the date of the Executive’s termination of employment, for
the greater of (i) a period of twenty-four (24) months (the “Continuation
Period”) or (ii) the period to which the Executive would be entitled to continue
coverage under the Employer’s group health plan pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), where during the
Continuation Period the Executive shall be required to make the same premium
contributions that he was required to make immediately prior to his termination
of employment and, to the extent COBRA continues to apply after expiration of
the Continuation Period, the Executive shall be required to pay one hundred
percent (100%) of the premiums due for such continuation coverage after
expiration of the Continuation Period; provided, however, that, to the extent
that the





12




promise or provision of any continued group health benefit pursuant to this
Section 8.5.2 would cause a group health plan maintained for the officers or
employees of the Employer to fail to comply with Section 2716 of the Public
Health Service Act, the nondiscrimination rules of Code Section 105(h)(2), or
any statute or regulation of similar effect (including, without limitation, the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), the Executive shall be provided with
distributions of cash in lieu of such benefit, at the same times and in the same
forms as the premium payments which would have been made to provide such
benefit, in amounts adequate for the Executive to purchase a comparable health
benefit; provided, further, that notwithstanding the foregoing, the benefit
under this Section 8.5.2 shall cease and shall no longer be available upon the
Executive’s commencement of employment with another employer.




8.6.

No Mitigation.  The Executive shall not be required to mitigate the amount of
any severance benefits described in this Section 8 by seeking other employment,
other than as provided in Sections 8.3.3 and 8.5.2 hereof.




8.7.

Release.  Payment and provision of the benefits described in Sections 8.3.2,
8.3.3, 8.5.1, and 8.5.2 hereof (the “Severance Payments”) are subject to the
Executive’s execution and delivery to the Employer of a general release, in a
form acceptable to the Employer, within forty five (45) days of the Executive’s
termination of employment, which has (and not until it has) become irrevocable,
satisfactory to the Employer in the reasonable exercise of its discretion,
releasing the Company, the Bank, their subsidiaries, their affiliates, and their
Directors, officers, and employees, from any and all claims or potential claims
arising from or related to the Executive’s employment with the Employer or
termination of employment.  Notwithstanding payment timing provisions to the
contrary in this Agreement but still subject to the requirements of the
preceding sentence, the Severance Payments shall commence on the Employer’s
first regular payroll date occurring on or after the sixtieth (60th) date
following the Executive’s termination of employment (the “First Payroll Date”),
with amounts otherwise payable under the Employer’s normal payroll procedures
prior to the First Payroll Date, to be paid in lump sum on the First Payroll
Date without interest thereon.




9.

CODE SECTIONS 280G AND 4999.

Notwithstanding anything contained herein to the contrary, in the event it shall
be determined that any payment or distribution made at any time by the Company,
the Bank, or any corporation which is a member of an “affiliated group” (as
defined in Code Section 1504(a), without regard to Code Section 1504(b)) of
which the Company or the Bank is a member, to or for the benefit of the
Executive (whether paid or payable, or distributed or distributable, pursuant





13




to the terms of this Agreement or otherwise) (a "Payment") would constitute an
“excess parachute payment” (as defined in Code Section 280G(b)(2)), such Payment
shall be reduced to the extent necessary to ensure that no portion of such
Payment will be non-deductible to the Employer by Code Section 280G or will be
subject to the excise tax imposed by Code Section 4999 (the “Reduced Payment”),
and the Executive shall have no further rights or claims with respect to an
amount in excess of the Reduced Payment.  If a Payment is reduced pursuant to
this Section 9, the Employer shall reduce or eliminate the following portions of
the Payment in successive order to reach the Reduced Payment: (i) first, the
benefits portion of the Payment, (ii) then, the cash portion of the Payment, and
(iii) then, the equity portion of the Payment.  Any determination required under
this Section 9 (including, without limitation, the amount of the Reduced Payment
and the assumptions to be utilized in arriving at such determination) shall be
made by the Employer and its tax advisors, whose determination shall be
conclusive and binding upon the Executive.

10.

CONFIDENTIALITY.




10.1.

The Executive recognizes and acknowledges that certain assets of the Company,
the Bank, and their affiliates or subsidiaries constitute Confidential
Information.




10.2.

The Executive shall not, without the prior written consent of the Company, the
Bank, or any of their subsidiaries or affiliates, use or disclose, or
negligently permit any unauthorized person to use, disclose, or gain access to,
any Confidential Information, except in connection with any dispute that arises
between the Company and/or the Bank and the Executive, in which case such
disclosure may be made to the extent necessary to the Executive’s personal legal
advisers and to courts having jurisdiction over such matters.




10.3.

Upon termination of employment, the Executive hereby agrees to deliver promptly
to the Company, the Bank, or any of their subsidiaries or affiliates all
memoranda, notes, records, manuals, or other documents, including all copies of
such materials, containing Confidential Information, whether made or compiled by
the Executive or furnished to him from any source by virtue of the Executive’s
relationship with the Company, the Bank, or any of their subsidiaries or
affiliates.




10.4.

Regardless of the reason for his cessation of employment, the Executive will
furnish such information as may be in the Executive’s possession and will
cooperate with the Company, the Bank, or any of their subsidiaries or affiliates
as may reasonably be requested in connection with any claims or legal actions in
which the Company, the Bank, or any of their subsidiaries or affiliates are or
may become a party.  The Employer will reimburse the Executive for any
reasonable out-of-pocket expenses the Executive incurs in order to satisfy his
obligations under this Section 10.4.








14






11.

NON-COMPETITION AND NON-SOLICITATION.




11.1.

In consideration of the covenants of the Employer contained herein, the
Executive covenants and agrees with the Employer that, during the Restrictive
Period and within a one hundred and fifty (150) "air" mile radius from Bar
Harbor, Maine, the Executive shall not, without specific written approval of the
Employer, directly or indirectly:




11.1.1.

Engage in any insurance, brokerage, trust, banking, or other financial services
as an owner, employee, consultant, representative, or in any other capacity;




11.1.2.

Directly or indirectly request or advise any past, present, or future customers
of the Company, the Bank, or any of their subsidiaries or affiliates to
withdraw, curtail, or cancel his or her or its business with the Company, the
Bank, or any of their subsidiaries or affiliates;




11.1.3.

Directly or indirectly cause, suggest, or induce others to call on any past,
present, or future customers of the Company, the Bank, or any of their
subsidiaries or affiliates; or




11.1.4.

Canvas, solicit, or accept any business on behalf of any other bank, insurance
agency, trust, or other financial services business, other than the Company, the
Bank, or any of their subsidiaries or affiliates, from any past or present
customer of the Company, the Bank, or any of their subsidiaries or affiliates.




11.2.

During the Restrictive Period, the Executive shall not, directly or indirectly,
by any means or device whatsoever, for himself or on behalf of, or in
conjunction with, any other person, partnership, or corporation, solicit,
entice, hire, or attempt to hire or employ any employee of the Company, the
Bank, or any of their subsidiaries or affiliates.




11.3.

Other Agreements.  The Executive represents and warrants that neither the
Executive’s employment with the Employer nor the Executive’s performance of his
obligations hereunder will conflict with or violate the Executive’s obligations
under the terms of any agreement with a previous employer or other party,
including agreements to refrain from competing, directly or indirectly, with the
business of such previous employer or other party.  Prior to the Effective Date
hereof, the Executive has provided copies of all restrictive covenants (e.g.,
non-solicitation and non-competition agreements) to which he is a party to the
Employer in order to ensure compliance with this Section 11.3.








15






12.

REFORMATION AND INJUNCTIVE RELIEF.




12.1.

Reformation.  All the parties hereto acknowledge that the parties have carefully
considered the nature and scope of this Agreement.  The activities, period, and
area covered by Sections 10 and 11 are expressly acknowledged and agreed to be
fair, reasonable, and necessary.  To the extent that any covenant contained in
Sections 10 and 11 is held to be invalid, illegal, or unenforceable because of
the extent of activities, duration of such covenant, the geographic area covered
thereby, or otherwise, the parties agree that the court making such
determination shall reform such covenant to include as much of its nature and
scope as will render it enforceable and, in its reduced form, said covenant
shall be valid, legal, and enforceable to the fullest extent of the law.




12.2.

Injunctive Relief.  The Executive acknowledges and agrees that, upon any breach
by the Executive of his obligations under Sections 10 and 11 hereof, the
Employer will have no adequate remedy at law, and accordingly will be entitled
to specific performance and other appropriate injunctive and equitable relief,
notwithstanding Section 13 hereof.  Nothing herein shall be construed as
prohibiting the Employer from pursuing any other remedies available to it,
including the recovery of damages from the Executive.




13.

MEDIATION AND ARBITRATION.




13.1.

Generally.  If the Executive and the Employer have any dispute whatsoever
relating to the interpretation, validity, or performance of this Agreement, or
any other dispute arising out of this Agreement, every reasonable attempt will
be made to resolve any differences or dispute within thirty (30) days of an
issuance of written notice by either party to the other party.  If a successful
resolution of any differences or dispute has not been achieved to the
satisfaction of both parties at the end of the thirty (30)-day period, the steps
outlined in the following Sections 13.2, 13.3, and 13.4 shall apply.




13.2.

ADR. Except as otherwise expressly provided hereunder, the parties agree that
any and all disputes arising out of the Executive’s employment, or cessation of
employment, including but not limited to any dispute, controversy, or claim
arising under any federal, state, or local statute, law, ordinance, or
regulation or under this Agreement, shall be resolved exclusively by Alternative
Dispute Resolution described in this Agreement ("ADR").  The initiation of ADR
shall first require mediation, and the parties agree to first try to settle any
dispute through mediation.  Mediation shall be initiated by either party by the
serving of a written notice of intent to mediate (a "Mediation Notice") by one
party upon the other.  If no resolution has been mutually agreed through
mediation within ninety (90) days of service of a Mediation Notice, then and
only then may the dispute be submitted to arbitration.  Arbitration shall be
initiated by





16




the serving of a written notice of intent to arbitrate (an "Arbitration Notice")
by one party upon the other.




13.3.

Mediation.  In the event that a party wishes to initiate ADR, a Mediation Notice
must be served on the other party within six (6) months from the date on which
the claim arose.  If the parties cannot mutually agree on a mediator, then a
mediator shall be selected in accordance with the Employment Mediation Rules of
the American Arbitration Association.




13.4.

Arbitration.  In the event that mediation is unsuccessful and arbitration is
initiated, it shall be conducted under the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association.  There shall be a
single arbitrator to be agreed upon by the parties; provided that, if the
parties are unable to agree upon a single arbitrator, the Executive and the
Employer shall each name an arbitrator, and the two (2) arbitrators so named
shall name a third (3rd) arbitrator.  The arbitration proceedings shall be heard
by the arbitrator(s), and the decision of the arbitrator, or of a majority of
the panel if one has been selected, shall be final and binding on the parties.
 Judgment upon the arbitration award may be entered in any court of competent
jurisdiction.  An Arbitration Notice must be served on the other party within
one (1) year from the date on which the claim arose, and failure to bring such a
claim within such one (1)-year period shall constitute a waiver of such claim
and an absolute bar to any further proceedings in any forum with respect to it.
 All mediation and arbitration proceedings shall be conducted in Bangor, Maine,
unless the parties otherwise agree in writing.




13.5.

Costs.  The cost of any mediation proceeding under this Section 13 will be paid
entirely by the Employer.  The cost of any arbitration proceeding shall be
shared equally by the parties to the dispute; provided, however, that if the
dispute is resolved in favor of the Executive, such cost shall be paid in full
by the Employer.  Each party shall be responsible for its own cost of
representation and counsel.




14.

NOTICES.

All notices, requests, demands, waivers, and other communications required or
permitted to be given under this Agreement will be in writing and will be deemed
to have been duly given: (a) if delivered personally or sent by facsimile or
electronic mail, on the date received; (b) if delivered by overnight courier, on
the day after mailing; and (c) if mailed, five days after mailing with postage
prepaid.  Any such notice will be sent as follows:














17








To the Employer:




Bar Harbor Bankshares

ATTN: Human Resources Department

82 Main Street

P.O. Box 400

Bar Harbor, ME 04609




Fax: (207) 288-2811

Email: msawyer@bhbt.com




With copies to:




Richard Schaberg, Esq.

Hogan Lovells US LLP

555 Thirteenth Street NW

Washington, DC 20004




Fax: (202) 637-5671

Email: richard.schaberg@hoganlovells.com

To the Executive:

At the address on file with the Employer




15.

SUCCESSORS AND ASSIGNS.




15.1.

The rights and obligations of the Executive hereunder are not assignable or
delegable, and any such assignment or delegation will be null and void,
provided, however, that in the event of his death any and all amounts due
Executive hereunder shall be paid to his surviving spouse, or if he has no
surviving spouse, to his estate, including without limitation any amounts due
Executive under Section 8 hereof.  




15.2.

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors, beneficiaries, heirs, and personal
representatives.




15.3.

The Employer shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Employer to expressly assume and agree to
perform its obligations under this Agreement in the same manner and to the same
extent that the Employer would be required to perform them if no such succession
had taken place.  Each such successor shall execute a written agreement
evidencing its assumption of the Employer’s obligations under this Agreement
prior to the effective date of any such purchase, merger, consolidation, or
other transaction.




15.4.

The failure of the Employer to obtain from each successor the written agreement
described in Section 15.3 shall be deemed to be a material breach of the
obligations of the





18




Employer under this Agreement, and shall entitle the Executive to incur a
separation from service for Good Reason pursuant to Section 7.4.




15.5.

As used in this Section 15, the Employer shall include the Company, the Bank,
and any successor to all or substantially all of the business and/or assets of
any of them (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) which executes and delivers the written agreement described in
Section 15.3 or which otherwise becomes bound by all the terms and provisions of
this Agreement.




16.

SURVIVAL.

Notwithstanding anything contained herein to the contrary, the provisions of
this Agreement which by their terms are to be performed subsequent to
termination, including, without limitation, Sections 8, 10, 11, 12, and 13 and
this Section 16, shall survive the termination of this Agreement and shall
remain fully enforceable.

17.

NON-DUPLICATION.

In the event that the Executive shall perform services for the Company, the
Bank, and/or any of their direct or indirect subsidiaries, any compensation or
benefits provided to the Executive by such employer or pursuant to such
employer’s employee benefit plans shall be applied to offset the obligations of
the Employer hereunder, it being intended that the provisions of this Agreement
shall set forth the aggregate compensation and benefits payable to the Executive
for all services rendered to the Company, the Bank, and any of their direct or
indirect subsidiaries.

18.

CODE SECTION 409A.




18.1.

The Executive and the Employer acknowledge that each of the payments and
benefits promised to the Executive under this Agreement must either comply with
the requirements of Code Section 409A and the regulations thereunder or qualify
for an exception from compliance.  To that end, the Executive and the Employer
agree that:




18.1.1.

The Executive will be deemed to have a date of termination of employment for
purposes of determining the timing of any payments or benefits hereunder that
are classified as deferred compensation only upon a “separation from service”
within the meaning of Code Section 409A;




18.1.2.

The expense reimbursements described in Section 6.5 are intended to satisfy the
requirements for a “reimbursement plan” described in Treasury Regulation Section
1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy such requirements;





19







18.1.3.

The payments described in Sections 8.1.1 and 8.1.2 are intended to be excepted
from compliance with Code Section 409A pursuant to Treasury Regulation Section
1.409A-1(b)(3) as payment made pursuant to the Employer’s customary payment
timing arrangement;




18.1.4.

The benefits and payments described in Section 8.1.3 are expected to comply with
or be excepted from compliance with Code Section 409A on their own terms; and




18.1.5.

The welfare benefits provided in kind under Section 8.5.2 are intended to be
excepted from compliance with Code Section 409A as welfare benefits pursuant to
Treasury Regulation Section 1.409A-1(a)(5) and/or as benefits not includible in
gross income.




18.2.

With respect to payments under this Agreement, for purposes of Code Section
409A, each severance payment (if there is more than one payment) will be
considered one of a series of separate payments.  The Executive and the Employer
further agree that, to the extent not otherwise exempt, the termination benefits
described in this agreement are intended to be exempt from Code Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals
or as payments pursuant to a separation pay plan pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii).  In the case of a payment that is not excepted from
compliance with Code Section 409A and that is not otherwise designated to be
paid immediately upon a permissible payment event within the meaning of Treasury
Regulation Section 1.409A-3(a), the payment shall not be made prior to, and
shall, if necessary, be deferred to and paid on the later of the date sixty (60)
days after the Executive’s earliest separation from service (within the meaning
of Treasury Regulation Section 1.409A-1(h)) and, if the Executive is a specified
employee (within the meaning of Treasury Regulation Section 1.409A-1(i)) on the
date of his separation from service, the first day of the seventh month
following the Executive’s separation from service.  Furthermore, this Agreement
shall be construed and administered in such manner as shall be necessary to
effect compliance with Code Section 409A.




19.

COMPLIANCE WITH FDI ACT.

Notwithstanding anything contained herein to the contrary, any payments to the
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and any regulations
promulgated thereunder.











20






20.

GENERAL PROVISIONS.




20.1.

Entire Agreement.  This Agreement and the attachments hereto constitute the
entire understanding and agreement between the parties hereto with respect to
the Employer’s employment of the Executive, and supersedes and revokes any and
all prior agreements and understandings, whether oral or written, between the
parties relating to the subject matter of this Agreement.




20.2.

Withholding.  The Employer may withhold from any payments to be made hereunder
such amounts as it may be required or permitted to withhold under applicable
federal, state, or other law, and transmit such withheld amounts, as
appropriate, to the appropriate taxing authorities.




20.3.

Governing Law.  This Agreement shall be interpreted under, subject to, and
governed by the substantive laws of the State of Maine, without giving effect to
provisions thereof regarding conflict of laws.  




20.4.

Modification and Waiver.  This Agreement may not be modified or amended, except
by an instrument in writing signed by the parties hereto.  Notwithstanding the
preceding sentence, this Agreement shall be construed and administered in such
manner as shall be necessary to effect compliance with Code Section 409A and
shall be subject to amendment in the future, in such manner as the Employer, in
consultation with the Executive, may deem necessary or appropriate to effect
such compliance; provided, that any such amendment shall preserve for the
Executive the benefit originally afforded pursuant to this Agreement.  No term
or condition of this Agreement shall be deemed to have been waived, except by
written instrument of the party charged with such waiver.  A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver of any other term or condition of this Agreement or as to any
subsequent occurrence of the term or condition.




20.5.

Cooperation.  Each of the parties agrees to execute all further instruments and
documents and to take all further action as the other party may reasonably
request in order to effectuate the terms and purposes of this Agreement.




20.6.

Captions.  The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit, or affect the scope or substance of
any section of this Agreement.




20.7.

Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect any other provision hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision was
omitted.  Furthermore, in lieu of





21




such illegal, invalid, or unenforceable provision there shall automatically be
added as a part of this Agreement a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.




20.8.

Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which will
together constitute one and the same instrument.  




20.9.

Legal Fees.  The Employer shall pay all reasonable legal fees and expenses
incurred by the Executive in connection with the negotiation and preparation of
this Agreement upon substantiation of such fees and expenses in accordance with
the reimbursement policies of the Employer, provided that in no event shall the
aggregate amount of such reimbursement exceed Ten Thousand Dollars ($10,000).




21.

ACKNOWLEDGEMENT.

The Executive acknowledges that he has had a full and complete opportunity to
review the terms, enforceability, and implications of this Agreement; that he
has had a full and complete opportunity to present it to competent legal counsel
for review; and that the Employer has not made any representations and
warranties to the Executive concerning the terms, enforceability, and
implications of this Agreement other than as reflected in this Agreement.








22







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

Witness:







____________________________




BAR HARBOR BANKSHARES







By: ________________________________________




Name:   Peter Dodge

Title:     Chairman of the Board




Witness:







____________________________







BAR HARBOR BANK & TRUST




By: ________________________________________




Name:   Peter Dodge

Title:     Director




Witness:







____________________________




EXECUTIVE







____________________________________________

CURTIS C. SIMARD











23







EXHIBIT A

Job Description





24




EXHIBITS B and B(a)





25




EXHIBITS C and C(a)





26


